Citation Nr: 0020514	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a right 
knee disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to December 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied an increase of the ratings of 20 
percent each for disabilities of the left and right knees.


FINDING OF FACT

The veteran's knee disabilities are currently manifested by 
laxity, limitation of motion, pain on motion, and diminished 
endurance, reflecting increasing disability in each knee for 
compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for a 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 
(1999).

2.  The criteria for a 30 percent disability rating for a 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that his left and right knee 
disabilities have worsened, and that higher disability 
ratings are warranted.  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has defined 
a well grounded claim as a plausible claim; one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his knee 
disabilities have worsened.  The Board finds that his claims 
for increased ratings are well grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claims have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of those claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (1999).  Nevertheless, the 
present level of disability is of primary concern, and the 
past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

Service, VA, and private medical records reflect an extensive 
history of problems with the veteran's left and right knees.  
The veteran's service medical records indicate that he had 
surgery, including medial meniscectomy, on his right knee in 
November 1979.  The veteran reported continuing pain in his 
right knee after the surgery.  Service outpatient treatment 
notes also reflect the veteran's complaints of pain in his 
left knee.

After service, in October 1982, the veteran sought VA 
outpatient treatment, reporting gradually worsening pain in 
his right knee.  The examiner noted tenderness of the right 
patella, and pain with full flexion of the right knee.  X-
rays of the left and right knees showed no evidence of 
fracture, arthritis, or other abnormality.  In a VA 
orthopedic consultation in January 1983, the veteran reported 
that he had symptoms in his right and left knees.  He 
reported that he had injured his right knee while running in 
1979, and that he had not had a specific injury of his left 
knee.  He reported that his right knee gave way approximately 
once per week.  He stated that the right knee would swell and 
occasionally lock.  He reported that the left knee gave way 
less frequently, swelled, and occasionally locked.  The 
examiner found that the left and right knees had good 
ligamentous stability, and had tenderness and some effusion.

On VA examination in October 1984, the veteran reported pain 
and swelling in both knees.  The examiner found that the 
range of motion of the left knee was to 95 degrees of flexion 
and 0 degrees of extension, while the range of motion of the 
right knee was to 90 degrees of flexion and 0 degrees of 
extension.  X-rays of the knees were normal.  The examiner's 
impression was internal derangement of the right knee, and 
chondromalacia of the patella of the left knee.  VA treatment 
records from December 1984 reflected that the veteran 
reported swelling, and limitation of motion in both knees.  
The examiner noted that the veteran had an obvious limp, and 
that he used a cane to walk.  VA physicians performed 
arthroscopy of the veteran's left knee.  In February 1985, 
the veteran reported a tender lump in the left knee.  In 
March 1985, he had another arthroscopy of the left knee.  The 
diagnosis was internal derangement of the left knee, with a 
torn medial meniscus.  Some of the meniscus was removed.  In 
April 1985, he underwent arthrotomy of the left knee, with 
removal of a calcified fat pad, and lysis of the dorsal 
plica.

On VA examination in July 1986, the veteran reported that he 
had a lot of pain in both knees, especially the left.  He 
reported that he could not stand for more than ten minutes, 
and that he had trouble walking.  He reported intermittent 
swelling, and occasional catching, of the knees.  The 
examiner noted surgical scars on the left and right knees.  
The examiner noted that the veteran had full flexion and 
extension of the right knee, but that he reported a lot of 
pain with motion of the knee.  The left knee had full 
extension, but flexion only to 95 degrees, with considerable 
pain with motion.  In December 1986, the veteran had another 
arthroscopy of the left knee, which revealed a flap tear of 
the medial cartilage, and considerable erosion of the femoral 
condyle.

On VA examination in July 1987, the veteran reported a recent 
recurrence of severe pain in both knees.  He reported that 
his knees buckled a lot, and had occasional swelling.  The 
examiner found that flexion was limited to 90 degrees in the 
left knee and 100 degrees in the right knee, and the veteran 
reported a great deal of pain with active and passive motion 
of the knees.  In October 1988, the veteran reported a recent 
flare-up of pain in both knees.  In December 1988, he 
reported intermittent pain in the left knee, with occasional 
giving way.  In July 1989, the veteran reported severe pain 
in both knees, to the extent that walking was painful.  In 
January 1990, the veteran reported that physicians had 
recommended another left knee surgery.

The veteran has reported that in August 1990, he fell and 
struck his right knee, which immediate swelled and became 
painful.  On VA examination in December 1990, the veteran 
wore an elasticized brace with metal struts on each knee, and 
walked slowly, using a Canadian crutch on each side.  There 
were multiple scars on each knee.  Full extension was 
possible in both knees.  Passive flexion was limited to 60 
degrees in the left knee, and 90 degree in the right knee.

The claims file contains records, dated from 1990 to 1995, of 
treatment of the veteran by private orthopedist Seth D. 
Coren, M.D.  During that period, the veteran reported varying 
degrees of pain and impairment of the knees.  Dr. Coren had 
the veteran use a cane, crutches, and a right knee 
immobilizer at various times, and during some periods 
recommended that the veteran restrict his work to light duty 
or sedentary work.  The veteran had arthroscopic surgery on 
his right knee in July 1992 and January 1993.

On VA examination in December 1996, the veteran reported pain 
in his right knee that varied from burning to sharp and 
excruciating.  He reported that his right knee gave way.  He 
reported that his left knee did not give way, but had pain, 
grinding, and popping with walking.  He reported that both 
knees became stiff with cold weather or prolonged sitting.  
The veteran reported that he had been diagnosed with reflex 
sympathetic dystrophy.  The examiner noted that the veteran 
walked using a cane, with a wide-based gait, and with giving 
of his right knee.  Each knee was in 10 degrees of valgus.  
Each knee had a range of motion from 0 to 140 degrees.  
X-rays showed slight loss of medial joint space.  The lower 
extremities did not have stigma of the skin suggestive of 
reflex sympathetic dystrophy.  The examiner stated that the 
history reported by the veteran indicated that the veteran 
could not go back to his previous work as a corrections 
officer, but would be limited to sedentary work.

Records show treatment of the veteran in 1997 in a private 
pain clinic, for pain in his upper and lower extremities and 
his low back.  At that time, he walked using a cane.  He was 
treated with a right lumbar sympathetic block.  The clinic's 
diagnosis with respect to the veteran's lower extremities was 
reflex sympathetic dystrophy.

On VA examination in November 1997, the veteran reported that 
he had increasingly severe pain in both knees, particularly 
the right.  He reported that he needed a cane to get out of 
bed in the morning.  The examiner noted that the veteran 
walked using a cane, with a slight limp on the left.  The 
veteran was able to undress, but expressed pain while 
removing his shoes, socks, and pants.  He was unable to walk 
on his heels or toes because of pain in his right knee.  He 
was unable to squat or rise.  There was crepitation of the 
right knee, particularly of the patella.  The internal and 
external ligaments were intact.  There was an approximately 
10 degree laxity of the medial ligament in both knees.  There 
was no effusion.  There was increased sensitivity to pain 
from the mid-thigh to the feet.  The examiner's impression 
was status post knee surgery from meniscus in both knees, 
with reflex sympathetic dystrophy.  The examiner commented:

Increased activity in this veteran will 
cause an increased severity of pain and 
disability and he is limited in his 
physical activity to a moderate degree 
because of the service connected knee 
condition.

In an August 1998 statement, the veteran wrote that he was 
unable to maintain a seated or standing position for more 
than a few minutes.

On VA examination in August 1998, the veteran reported that 
he worked as a guard in a correctional institution.  He 
reported that he had great difficulty standing on his feet 
for prolonged periods because of his knee pain.  He reported 
that in February 1998, a private pain clinic had inserted a 
Morphine pump in his abdomen, to assist in pain management.  
The examiner noted that the veteran walked with a cane, with 
a slight limp on the right.  The knees had no effusion.  
Flexion to 90 degrees bilaterally caused pain.  There was 
tenderness to palpation over both knees.  There was medial 
laxity in both knees, 15 degrees on the right, and 10 degrees 
on the left.  There were no skin changes from reflex 
sympathetic dystrophy.  The examiner stated the opinion that 
it would be very difficult for the veteran to continue 
working at his current job, which required being on his feet 
for eight hours and walking up and down stairs.  The examiner 
opined that the veteran would be able to work in a relatively 
sedentary job.

Under the rating schedule, recurrent subluxation or lateral 
instability of the knee is rated at 30 percent if severe, 20 
percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Removal of the 
semilunar cartilage, when symptomatic, is rated at 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  
Limitation of motion of the knee is compensably rated if 
flexion is limited to 45 degrees or less, or if extension is 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).

Recent medical records indicate that there is laxity in both 
of the veteran's knees.  The veteran has reported that pain 
in his knees diminishes his endurance for standing or 
walking.  On the most recent VA examination, the examiner 
concluded that the pain in the veteran's knees would make it 
difficult for him to continue working in a job that required 
constant standing.  Taking into account all of the 
manifestations of the veteran's left and right knee 
disabilities, including the laxity, pain on motion, and 
diminished endurance, as discussed in detail above, the Board 
finds that a 30 percent rating for each knee is warranted.  
38 C.F.R. § 4.7.  These records clearly reflect an overall 
worsening of his knee disabilities since he was granted the 
20 percent ratings for each knee in January 1991.  In 
particular, the above-cited private treatment records reflect 
significant difficulties due to chronic and severe pain 
symptoms in each knee that have not abated notwithstanding 
various treatment modalities.  In addition, the record 
reflects that the veteran has needed the assistance of a cane 
for some time.  Further, it is evident from the comments of 
the VA examiners who have recently evaluated the veteran that 
he has increased levels of disability in his knees due to 
pain and resulting decreased ability to ambulate.  For these 
reasons, the Board finds that his overall level disability of 
the knees has increased in severity due to chronic pain and 
concomitant impaired mobility and endurance, warranting 
entitlement to higher ratings at this time, based on the 
evidence on appeal.  38 C.F.R. §§ 4.40, 4.45.

However, in the absence of ankylosis, greater limitation of 
motion, or objective findings of greater instability, the 
Board does not find a basis for a rating greater than 30 
percent for either the left knee or the right knee.



ORDER

Entitlement to a 30 percent rating for a left knee disability 
is granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 30 percent rating for a right knee 
disability is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

